 BETTER VAL-U SUPERMARKETSBetterVal-U Supermarkets of Rockville,Inc.andLocal 919, Retail Clerks International Association,AFL.-CIO. Case 1-CA-6323January 22, 1969DECISION AND ORDERBY MEMBERSFANNING,JENKINS, AND ZAGORIAOn August 28, 1968, Trial Examiner Joseph I.Nachman issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in thiscase, including the exceptions and brief, and herebyadoptsthefindings,'conclusions,'andrecommendationsof the Trial Examiner, asmodified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, ashereinmodified, and orders that the Respondent,BetterVal-U Supermarkets of Rockville, Inc., itsofficers,agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as so modified.3'Respondent excepts tothe TrialExaminer's credibility findings. Underthe establishedpolicynottooverruleaTrialExaminer'scredibilityfindings unless a clear preponderanceof all the relevantevidence convincesus that they were incorrect,we find no basis for disturbingthe credibilityfindingsmade by the TrialExaminer in this caseStandardDry WallProducts,Inc ,91 NLRB 844, enfd. 188 F 2d 362 (C A. 3).'In concludingthatRespondent's interrogationof employee Rock wascoercive,the Trial Examinerviewed such interrogation in the context ofRespondent's entire courseof conduct,including its prior unfair laborpracticesas found inBetterVal-U Stores of Mansfield,Inc.,161NLRB762.We note that, exceptfor the bargainingorder,thatDecision andOrder hasnow been enforcedin full by the Court of Appeals for theSecond CircuitN.L R.Bv.BetterVal-U Stores of Mansfield, Inc.,401F 2d 491 (C.A. 2).'Add asthe first indented paragraph to the noticethe followingWE WILL NOTengage in surveillanceof theunion activities of ouremployees,or in any conductwhich can reasonablybe calculated toconvey toour employees the impressionthat theirunion activities areunderour surveillance.171Change the last indented paragraph of the notice to read as followsWE WILL make whole Gerald Bock for any loss of earnings he mayhave suffered as a result of our discharge of himTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I. NACHMAN,TrialExaminer:Thisproceedingtried before me at Hartford,Connecticut,on July 15 and16,' involves a complaint'pursuant to Section 10(b) of theNational Labor Relations Act, as amended(herein calledtheAct),alleging that Better Val-U Supermarkets ofRockville, Inc. (herein called Respondent),interfered with,restrained,and coerced its employees in the exercise ofrights protected by Section7 of the Act, andon April 19discharged and thereafter refused to reinstate its employeeGeraldBock because of his membership in and activitiesinsupportofLocal 919,RetailClerksInternationalAssociation,AFL-CIO (herein called the Union). Byanswer Respondent admitted certain allegations of theComplaint,but denied the commission of any unfair laborpractice.At the trial,the General Counsel and the Respondentwere represented by counsel,and the Unionby itsbusinessrepresentative.All parties were afforded full opportunityto examine and cross-examine witness,to adduce relevanttestimony,and to argue orally on the record. Oralargument was waived.Briefs submitted by the GeneralCounsel and Respondent,respectively,have been dulyconsidered.Upon the entire record in the case,includingmyobservationof the demeanor of the witnesses whiletestifying,Imake the following1.FINDINGSOF FACTSA. The Unfair Labor Practices Alleged1.BackgroundRespondent operates retail food supermarkets. Theoperation consists of three stores' which, while separatelyincorporated, are operatedas anintergrated enterprise;RubenBokoff being president,HarryBokoff,vicepresident, and Henry Zulka, generalmanager,his dutiesincluding personnel relations. The Bokoffs, who each own50 percent of the stock, and Zulka divide their timeamong the stores as their business judgment dictates. Thesinglestoreinvolved in this proceeding, located atRockville, Connecticut, opened for business the first weekinNovember 1967. Shortly thereafter the Union began acampaign to organize the employees of that store, whichwill hereafter be discussed in greater detail.The Union's campaign at the Rockville store was notRespondent's first exposure to'the area of labor relations.InBetterVal-U Stores of Mansfield, Inc.,161NLRB762, the Board found that Respondent, in the operation ofitsMansfield store, in violation of Section 8(a)(1) of the'Unless otherwise indicated, all dates mentioned are 1968'Issued June 17, on a chargefiledMay 3.'No issue of commerce or labor organization is presented.The complaintallegesand the answer admits facts which establish the Board'sjurisdiction.Although Respondent'sanswer claimed that it was withoutknowledgeof the Union's status as a labor organization,at the hearingthat fact wasstipulated I find these facts to be in accordance with thepleadings,as modified by the stipulation.4Locatedat Lisbon,Mansfield and Rockville,Connecticut.174 NLRB No. 32 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, threatened employees with reprisal for their unionactivity;promised benefits for refraining from Unionactivity; stated that it would be futile for employees tojoin a Union because Respondent would never agree torecognize the Union; and in violation of Section 8(a)(3)and (1) of the Act, discharged the most prominentemployee union organizer because of her union activities.The Board there found that General Manager Zulka mademost of the statements found violative of Section 8(a)(1)of the Act, and also discharged the employee which wasthe basis for the 8(a)(3) violation. Having found that theUnion involved in that cases had attained majority statusprior to the unfair labor practices, and because suchunfair labor practices were designed to dissipate saidmajority and prevent a fair election, the Board orderedRespondent, upon request, to bargain with Local 371.62.Current factsa.The 8(a)(1) allegations1.Among the employees at Respondent's Rockvillestore were Gerald Bock and Leonard Rock. Being highschool students they were on duty after school and onSaturday, working a schedule of about 25 hours a week.On April 10, Bock and Rock were on the sidewalk infront of the store just before reporting fo? duty, when theywere engaged in conversation by Union Agent Costello.At this point General Manager Zulka came out of thestore onto the sidewalk and began gathering carriages.Costello regarded Zulka's presence as interfering with hisdiscussionswith the employees, suggested that theyaccompany him to his car in the parking lot.' WhileCostello and the two employees were going toward thecar,Zulka followed and asked Costello if there wasanything he (Zulka) could do to help. Costello replied, insubstance that Zulka could let him alone so that he couldtalk to the employees, and that he (Zulka) was scaringthem, which he should not do. Zulka replied to the effectthat it was his parking lot and he could walk about it if hewished to do so.' Zulka then returned to the sidewalkwhere he remained looking toward Costello and the twoemployees. At this point Bock, leaning against the roof ofCostello's car, and standing half facing Zulka, signed aunion card and gave it to Costello. Bock and Rock thenstarted toward the store to go to work. Zulka went towardthem, and directing his remark to Bock asked, "Did yousign up okay?" Bock mumbled an affirmative response,and with Rock went into the store and both went to work. 9employee Rock, while the latter was at work, whether"Costello, the man from the Union, had been asking meany questions or talking to me." Rock replied that he hadnot seen Costello "in a couple of weeks."10b.The 8(a)(3) allegationsBock was hired by Respondent's General ManagerZulka on February 26, and was assigned to work in theproduce department under Les Owens, head of thatdepartment." Zulka admits that Bock's work was in allrespects satisfactory, testifying that the latter "was awonderful employee." Bock's starting pay was $1.60 perhour, and in accordance with Respondent's policy wasraisedafter 4 weeks of satisfactory service, to $1.70 perhour. On February 5, before being hired, Bock had filledoutanddeliveredtoRespondentanemploymentapplication,whichZulkaadmittedlyreviewed.Theapplication disclosed that Bock had worked for anotherretail grocery store from September 1 to November 15,1967, in the position of "stock & produce," and that thework he sought was that of "stock."On April 10, Bock signed a union card under thecircumstances above set forth in detail with respect to theparking lot incident.When Bock reported for work on theafternoon of April 19, producemanagerOwens told Bockthat he (Owens) had been directed by Zulka to lay offBock because there was not enough work in the producedepartment, and the payroll was running too high. Owenssuggested that Bock return to the store when Zulka waspresent, andthat he (Owens) would try to get Zulka orthe Bokoffs to give Bock work in some other departmentof the store. Bock went to the store on April 20, for thepurpose, and heard Owens and Zulka discuss the matter.At this time Bock told Zulka that he needed a job andwould work in any department. Zulka insisted that theother departments were fully staffed, that he could not infairnessdischarge even a recently hired employee to makeroom for Bock, but that he would, upon the next openingfor a part time employee, notify Bock. Some 2 or 3 weekslater Bock happened to be in the store and was greeted byRuben Bokoff who asked if Bock had yet found otherwork.When Bock replied in the negative, Bokoff stated,"Maybe we will have something for you pretty soon.We'll let you know."Although the evidence shows that between April 19 andJune 18, Respondent hired a number of part-timeemployees for its grocery and meat department,' 2 but noneof these jobs were offered Bock.2.Approximately 2 weeks after the incident in theparking lot,Company President Rubin Bokoff asked'FoodHandlersUnion,Local 371, Amalgamated Meat Cutters &Butcher Workmen of North America,AFL-CIO.'The aforementioned case is now pending in the Courtof Appeals for theSecond Circuit on the Board's petition for enforcement of its order Thecase was argued June 4, but a decision has not yet issued.'This is a private lot used only by employees and customers ofRespondent.'Costello also testified that Zulka made some vulgar remarks, whichZulka denied.Ifind it unnecessary to resolve that conflict'The findings in this paragraph are based on a composite of the creditedtestimony of Costello,Bock and Rock Zulka denied that he asked Bockwhether the latter had signed up. I do not credit his denial."The findings in this paragraph are based on the credited testimony ofRock.Bokoff admitted that he had a conversation with Rock,but claimedthat it occurred in the latter part of June According to Bokoff he hadobserved Costello and another man talking to Rock outside the store, in amanner he regarded as "pushing Rock into a corner", that about a halfhour later he asked Rock if anyone was bothering him, and Rock repliedin the negative.Bokoff denied that in his conversation with Rock, hementioned Costello by name, and gave as his reason for this conversationthat he had a friendly interest in the boy and did not want to see anyone"pushing him around." I do not credit Bokoff."The complaint alleges but the answer denies that Owens was asupervisor within the meaning of theAct I finditunnecessaryto resolvethe issue because there is no evidence that Owens engaged in any conductviolative of the Act,nor did he make any statements which in any waybear upon the violations alleged."The name, date of hire, and department in which employees were hiredfor part-time work in the period mentioned,is as follows BETTER VAL-U SUPERMARKETSThe evidence also shows that about two weeks followingBock'sdischargeUnionAgentCostellohassomediscussionwith Produce Manager Owens and AssistantStoreManager Wattona, an admitted supervisor. In thisdiscussion Costello remarked that it was too bad they hadto let Bock go. To this Wattona replied, "Well, the nexttime you sign them up make sure they are not the goodworkers.""The parties stipulated that shortly before June 18,discussionstook place between a representative - of theGeneralCounsel and Counsel for Respondent, as topossible settlement of this case, and pursuant thereto theGeneralCounsel on June 18, mailed to Counsel forRespondent a proposed settlement agreement. Respondentfor reasons it deemed sufficient, declined to execute saidagreement, and so notified the General Counsel. However,pursuant to the aforesaid discussions Respondent, on June18(andbefore it received the proposed settlementagreement from the General Counsel), wrote Bockoffering him reinstatement to his former position, andgiving him a period of 2 weeks to accept or reject the173offer.Bock admits that he received the letter shortly afteritsdate, and that he did not reply to the same. He alsoadmits that a few days after receipt of the letter he wentto the store and told Produce Manager Owens that hewould not accept the offer of reinstatement.Respondent's defense to this branch of the case is thatBock was terminated solely for economic reasons. Thetestimony is uncontradicted that in the normal operationof the produce department of a supermarket, the payrollin that department should not exceed 10 percent of itssales.The Bokoffs and Zulka testified that for someperiodpayroll in the produce department had beenrunning substantially in excess of 10 percent of sales, andto reduce payroll costs in the produce department, and forno other reason, Bock was selected for termination." Insupportof this contentionRespondent produced asummary of the sales and payroll in the meat's andproduce departments of the Rockville store, for the periodcommencing with the week ending January 6, andconcluding with the week ending April 27. This summarydiscloses the followingMeat DepartmentProduce DepartmentWeekSalesPayrollPercentageSalesPayrollPercentageEndingJanuary 6$ 9609.56$1080.5811.2$3002.16$434.5714.4January 139551.061044.0510.93046.31412.6613.5January 2010145.581058.9410.43091.94404.1913.0January 277617.89824.7910.82944.06401.2013.6February 39308.51815.628.73328.48434.9213.0February 108788.23852.039.63800.79402.3010.5February 178235.12834.7110.12931.10401.5613.6February 248744.71878.2610.03105.51380.7612.2March 211383.02830.607.23480.32380.1710.9March 99229.63883.569.53569.67364.0010.2March169949.16839.058.43264.13336.3610.3March 238438.79809 979.52856.33328.9911.5March 309714.80856.678.83603.22349.409.0April 68776.41848.899.62950.99330.9911.2April 137318.95812.4911.12909 96328.9611.3April 208146.97774.059.52761.91319.3911.5April 278157.75745.099.12759.55299.3410.816NameDate of HireDept.Tom SaughnessyApr 26Gr.Ronald DaleyMay 28Gr.Cynthia CrenovesiaJune 3Or.Patricia DoyleJune 5MeatPeter LiszawskiJune 8Or.All of these were employed at the minimum hourly wage rate of $1.60."This credited testimonyofCostellostands undenied on the record.Neither Owens nor Wattona testified"Zulka explained that at the time there were only four employees in theproduce department,Manager Owens,two full-tune employees,and BockAccordingto Zulka, itwas not practical to dismiss or reduce the hours ofOwens or the two full-time employees, hence the selection of Bock fortermination was automatic"The testimony shows that in the meat department of a supermarket,payrollnormally should not exceed7 percentto 7 1/2 percent of sales.,.It is to be noted that the summary does not show the experience for thetwo months the store was open prior to January 1968, nor the experienceafter toApril 27. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.Contentions and Concluding Findings1.The 8(a)(1) allegationsUpon the facts set forthin sectionA, 2, a, 1, above, Ifind and conclude that Zulka engaged in surveillance ofCostello's efforts to have Bock sign a union card. InAtlanta Gas Light Company,162 NLRB 436, the Boardset forth the applicable rules where, as in the instant case,theUnion elects to conduct its employee contacts in a"fish bowl" type of environment. In such a situation, theBoard held, the mere presence of a management official ata place where the union happens to be conducting itsactivity,.. without more specific evidence that it was not for alegitimate purpose, or that it was for the purpose ofobserving the [activity], establishes neither surveillance ...nor a reasonable basis for the impression ofsurveillance ... .The facts in the instant case, I find and conclude, establishthe element which the Board found lacking inAtlanta GasLight Company, supra,namely that Zulka stood on thesidewalk in front of the store with the intent and purposeof observing Costello's contact with Bock, and to impressBock with the fact that management was watching hisunion activity. Zulka's remark to Bock, "Did you sign upokay," I find and conclude, under the circumstances ofthis case, plainly reveals that purpose."Bokoff'squestioningof Rock as to whether Costellohad talked to or questioned the latter, I find under thecircumstnacesofthiscase,toconstitutecoerciveinterrogation proscribed by Section 8(a)(1) of the Act.Contrary to Respondent's contention, when viewed in thecontext of its entire course of conduct, Bokoff's questionwasmore than an isolated and incidental enquiry.Respondent's conduct in the prior case, Zulka's conduct inthe parking lot, the subsequent discharge of Bock which,as hereafter found was discriminatorily motivated, and thefact that no assurances were given Rock that there wouldbe no reprisal for union activity, lead me to the conclusionthat the interrogation here involved, was coercive.RadioStationWISN,169NLRB No. 97. 1 so find andconclude.2.The 8(a)(3) allegationThe evidence detailed above shows that Bock, anadmittedly satisfactory employee,was discharged inmid-workweek, without prior notice, within 10 days afterZulka learned of Bock'sunionactivity when he observedthe lattersign a unioncard. These factors- previouslysatisfactory employee, sudden discharge without priornotice orwarning, inthemidst of a workweek, shortlyafter the discovery of the employee's union activity - aretheclassicindiciaofadiscriminatorilymotivated"Under the circumstances,I reject the General Counsel's argument thatthe aforesaid remark by Zulka constituted coercive interrogation of Bockwith respect to his union activities,but rather was meant by Zulka, andunderstood by Bock,to be no more than an off-hand remark. There wasno reason for Zulka to interrogate Bock on this occasion because Zulkasaw Bock sign the card,and Bock knew that Zulka had watched him dosodischarge, and are sufficient to cast upon the Respondentthe burden of going forward with evidence to establishthat the discharge was not based on the employee's unionactivity.To carry this burden Respondent relies on theexhibit set forth above, and the testimony of Zulka andtheBokoffs,assupporting its contention that thetermination of Bock was brought about solely becausepayroll costs in the produce department exceeded 10percent ofsales.While the uncontradicted evidence is thatpayroll costs in the produce department were in excess of10 percent for the entire period covered by the exhibit(except for the week ending March 30, when it was 9percent), the record as a whole nonetheless convinces methat the motivating cause of Bock's discharge was hisunion activity, and that the alleged high percentage ofpayroll cost was nothing more than a pretext seized uponin aneffort to obscure the true reason for the discharge Iso find and conclude for the following reasons:1.Bock reported for duty on February 26. In the 8weeks prior to his hire the exhibit shows that thepercentage of payroll to sales ranged from 12.2 to 14.4(except the week ending February 10, when it was 10 5),and the average for the period is 12.9, yet to Respondentthispercentage,which according to its testimony wasintolerably high, offered no impediment to Bock's hire.On the other hand, in the 8 weeks that Bock worked, thepercentageof payroll to sales dropped substantially,ranging from 10.2 to 11.5 (except in the week endingMarch 30, when it was 9 percent), or an average of 10 7;more nearly in line with Respondent's optimum figure.isWhile this reduction might have been explained by ashowing thatBock,a part time employee, was taken on insubstitution for one or more full-time employees, no suchtestimony was offered. Instead, Respondent relies uponthe argument this was a new store, and that in the initialpromotionalperiod a higher percentage payroll is to beexpected and tolerated. Harry Bokoff admitted, however,thatoperationsnormally stabilizeafterabout fourmonths, absent exceptional promotional activity. As thestore here involved opened early in November 1967, thefour months period expired with the end of February Noevidencewas offered as to exceptional promotionalactivity after that period.2.AlthoughHarry Bokoff testified that the desiredpercentage of payroll tosales inthe meat department is 7to 7 1/2 percent, and the evidence shows that during theperiod Bock was employed such percentage ranged from8.4 to 11.1 (except the first week when the percentage was7.2), for an average during that period of 9.2, there is noevidence that anyone was terminated in that department.3.Although Respondent hired a number of part-timeemployees for the grocery department in the 60 day periodfollowing Bock's termination," (see fn.12, supra),none ofthese jobs were offered to Bock. Respondent gives anumber of reasons for its failure to make such offers to"It is significant that in the week following Bock's termination thepercentageof payroll tosales was 10&,a figure which Bokoff claimed wastoo high. It is significant,also that the exhibit does not show, and notestimony was offered with respect to the experienceafterApril 27 It is afairinferencethatiftheexperienceafterApril27,demonstratedimprovement from Respondent'spoint ofview, such evidencewould havebeen offered."Respondent also hired Constance-Archer onJune 24, to work in theproduce department,without offering such work to Bock However, as she BETTER VAL-U SUPERMARKETSBock. Zulka claimed (1) that while Bock was an excellentemployee in the produce department, he had no experiencein the grocery department; (2) that work in the grocerydepartment requires greater skill than does work inproduce; (3) that a transfer from produce to grocery, evenathis salary rate, would be regarded by him and hisfellow employees as a demotion and cause a lowering ofemployee morale; and (4) that new employees for thegrocery department were hired at $1.60 an hour, but itwould have been required to pay Bock $1.70 an hour. Iam unable to credit his testimony in that regard. As to(1), the evidence shows that Bock's application filed withRespondent,andwhichZulka admittedly reviewed,disclosed that Bock applied for work as a stock boy andhad about 2 1/2 months' experience in that work. Evenassuming that Zulka had justifiable doubts about Bock'sability for such work, it is difficult to understand why hewould not at least give this "wonderful employee," asZulka described Bock, a chance to demonstrate whetherhe could do the work or not. The contention that atransfer from produce to grocery might be regarded as ademotion is difficult to understand if Zulka is correct inhis claim that work in the produce department requiresmore skill than work in the grocery department.Respondent apparently does not recognize a difference inskills because it pays the same rate of pay for both jobsThe final contention is even more difficult to understand.Zulka testified that it was Respondent's practice to hirenew employees at the minimum rate of $1.60 an hour, andafter 4 weeks to raise them to $1.70, the rate at whichBock was being paid. As Bock worked about 25 hours aweek, the additional cost of retaining Bock over a newemployee, would be about $10 for the 4-week period. In abusiness operation of the size conducted by Respondent,26itstrains credulity beyond the breaking point to believethat such a small sum, stood in the way of retaining anadmittedly "wonderful employee," over a new employeewhose value was yet to be demonstrated.21Upon the foregoing findings of fact, and the entirerecord in the case, I make the following:II.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.TheUnion is a labor organization within themeaning of Section 2(5) of the Act.3By engaging in surveillance of the Union's activitiesand of the activities of its employees in assisting orsupporting the Union, and by interrogating an employeeconcerning his union activity, Respondent interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed them by Section 7 of the Act, andthereby engaged in, and is engaging in unfair laborwas hired for full time,andafterBock had rejected Respondent's June 18offer of reinstatement,Ido not consider this as ajob which Respondentshould have offered Bock:*Admitted annual sales in excess of $500,000.'Respondent's contention that the 8(a)(3) allegation must fall becauseGeneral Counsel failed to prove that Bock's discharge was intended byRespondent, or had the effect of discouraging membership yi a labororganization,iswithout merit.ThatBock's discharge had the proscribedeffectmaybe infered,as I do, from the fact that discharge wasdiscriminatorilymotivated.RadioOfficersUnionvN.L.R.B,347 U S.17N.L.R.B.v.Del E Webb Construction Company,196F 2d 702 (C A.8),reliedcn byRespondent in support of its contention,was decidedbefore theSupreme Court'sdecisioninRadioOfficers, supra,and isplainly in conflict therewith.175practices proscribed by Section 8(a)(1) of the Act.4.By discharging Gerald Bock, and failing and refusinguntil June 18, to reinstate him, Respondent discriminatedagainsthim in regard to his hire and tenure ofemployment, thereby discouragingmembership in theUnion, and interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed them bySection 7 of the Act, and thereby engaged in, and isengaging in, unfair labor practices proscribed by Section8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.IIL THE REMEDYHaving found that Respondent engaged in unfair laborpractices as above set forth, it will be recommended thatitbe required to cease and desist therefrom, and takeaffirmativeactionfoundnecessaryanddesigned toeffectuate the policies of the Act.Having found that Respondent interfered with, coerced,and restrained its employees in the exercise of rightsguaranteed them by Section 7 of the Act, I shall, in viewof the nature and extent of such violations, and the priorproceeding before the Board, recommend that Respondentbe required to cease and desist from in any mannerinterferingwith, restraining or coercing its employees inthe exercise of their rights under Section 7 of the Act.Having also found that Respondent discriminatorilydischargedGeraldBock,Ishallrecommend thatRespondent make him whole for any loss of earnings hemay have suffered as a result of the discrimination againsthim, by paying him a sum of money equal to that whichhe would have earned as wages, during the period of thediscrimination against him, less his net earnings duringsuch period, in accordance with the Board's formula setforth in F.W.Woolworth Company,90 NLRB 289, withinterest thereon at the rate of 6 percent per annum, asprovided inIsisPlumbing & Heating Co.,138NLRB714. It will further be recommended that Respondent berequired to preserve and on request make available to theBoard and its agents, all payroll and other recordsnecessary or useful in computing the amount of backpaydue. Respondent having on June 18, offered reinstatementtoBock,which offer the latter declined, I shall notrecommend that it be required to offer such reinstatement.RECOMMENDED ORDERUponthe foregoing findings of fact and conclusions oflaw and the entire record in the case,and pursuant toSection 10(c) of the NationalLaborRelationsAct, asamended, it is recommended that the National LaborRelations Board issue an order requiringBetterVal-USupermarketsof Rockville,Inc.,itsofficers,agents,successors,and assigns, to.1.Cease and desist from:(a)Engaging in surveillanceof the Unionactivities ofits employees,or in any conduct which can reasonably becalculatedto conveyto its employees the impression thattheir union activities are under its surveillance.(b)Coercivelyinterrogatingemployees as to theirmembership in, views about or activities on behalf ofLocal919,RetailClerk'sInternationalAssociation,AFL-CIO,or any other labor organization.(c)Discouraging membership in the aforesaid Union, orany other labor organization of its employees, by 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminatorilydischarging,or in any other mannerdiscriminating against any employee in regard to hire,tenure, or any term or condition of employment.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization,toform,join,orassistlabororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized by Section 8(a)(3) of said Act.2.Take the following affirmative action foundnecessary and designed to effectuate the policies of theAct:(a)Make whole Gerald Bock for any loss of earningshe suffered, as set forth in the section hereof entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecurityrecords,timecards,personnel records and reports, and all other recordsnecessary or useful in computing the amount of backpaydue, as herein provided.(c)Post at its premises in Rockville, Connecticut,copiesof the notice attachedmarked "Appendix.1122Copies of said notice on forms to be provided by theRegional Director for Region 1, after being duly signed byan authorized representative, shall be posted immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by itto insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the aforesaid Regional Director, in writing,within 20 days from the receipt of this Decision, whatsteps it has taken to comply herewith."'=In the eventthat thisRecommended Order is adoptedby the Board,the words"a Decisionand Order" shall be substitutedfor the words "theRecommendedOrder of a Trial Examiner" in the notice. In the furtherevent thatthe Board'sOrder is enforcedby a decree of a United StatesCourt of Appeals, the words "a Decree oftheUnited States Court ofAppeals enforcing an Order" shall be substitutedfor the words "a Decisionand Order."231n the eventthatthisRecommendedOrder is adopted by the Board,this provision shall be modified to read-"Notify theaforesaidRegionalDirector,inwriting,within 10 days from the date ofthisOrder, what stepsit has takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT coercively question you as to yourmembership in, views about, or activities in support ofLocal 919, Retail Clerks Union, or any other Union.WE WILL NOT discourage membership in any unionby discriminatorily discharging, or in any other mannerdiscriminating against any employee in regard to hire,tenure, or any other term or condition of employment.WE WILL NOT, in any other manner interfere with,restrain or coerce any of our employees in the exerciseof their right to self-organization, to form, join or assistanyunion,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as torefrain from any and all such activity, except to theextent that such right may be affected by an agreementrequiringmembership in a union as a condition ofempl'o'yment, as authorized by Section 8(a)(3) of saidAct.WE WILL make whole Gerald Bock for any loss ofearnings he may have suffered, in the manner set forthin that section of the Trial Examiner's Decision entitled"The Remedy."Allour employees are free to become or remainmembers of any union, or to refrain from becoming orremaining a member of any union.BETTERVAL-U STORESOF ROCKVILLE, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegional Office, 20th Floor,John F. Kennedy Federal Building, Cambridge & NewSudbury Streets, Boston,Massachusetts'02203, Telephone223-3353.